IN THE UNITED STATES DISTRICT COURT) }5 1) 9. P}) 12! &U
SOUTHERN DISTRICT OF GEORGIA

 

SAVANNAH DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
Vv. Criminal Action No: 4:19CR91
STAFON DAVIS,
Defendant.

ORDER
This matter is before the Court on the Motion for Leave of Absence by Jennifer G. Solari,
counsel for Plaintiff, for the dates of July 15, 2019 through July 17, 2019, July 24, 2019 through
July 26, 2019, August 8, 2019, and August 12, 2019 through August 16, 2019. (Doc. 50.) After

careful consideration, said Motion is GRANTED.

SO ORDERED, this IL. day of July, 2019.

(Wighe A fr

CHRISTOPHER L. RAY
MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
